Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 2, 2018

                                       No. 04-17-00335-CR

                                      Josiah David LEWIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9616
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
       The appellant’s brief was originally due to be filed on January 2, 2018. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
February 1, 2018. On February 1, 2018, the appellant filed a motion requesting an additional
extension of time to file the brief until March 2, 2018, for a total extension of almost sixty days.
The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE
APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by March 2, 2018.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court